Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 1 of 11




        Exhibit A
          Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 2 of 11

                                                                                               USOO7443832B2


(12) United States Patent                                                    (10) Patent No.:                  US 7443,832 B2
       Randriamasy et al.                                                    (45) Date of Patent:                       Oct. 28, 2008
(54) DEVICE FOR DETERMINING SWITCHING                                                  FOREIGN PATENT DOCUMENTS
        PATHIS IN A LABEL, SWITCHED                                       WO          WO O2/O3716 A1          1, 2002
        COMMUNICATION NETWORK IN THE
        PRESENCE OF SELECTION ATTRIBUTES                                                    OTHER PUBLICATIONS
                                                                          Rouhana Netal: “Differentiated services and integrated services use
(75) Inventors: Claire-Sabine Randriamasy, Meudon                         of MPLS” Jul. 3, 2000, pp. 194-199, XPO 10505346.
                (FR); Yacine El Mghazli, Arcueil (FR)                                             (Continued)
(73) Assignee: Alcatel, Paris (FR)                                        Primary Examiner Edan Orgad
                                                                          Assistant Examiner Jay P Patel
(*) Notice:          Subject to any disclaimer, the term of this          (74) Attorney, Agent, or Firm Sughrue Mion, PLLC
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 1046 days.                          (57)                     ABSTRACT
(21) Appl. No.: 10/735,895                                                A device (D) dedicated to determining data stream
                                                                          switchpath(s) in a label switched network comprises a table
(22) Filed:          Dec. 15, 2003                                        (Tn1) of correspondences between sets of service data and
                                                                          information data representative of at least two criteria, a
(65)                    Prior Publication Data                            descriptive structure (Tn2) containing information data rep
        US 2004/O190490 A1            Sep. 30, 2004
                                                                          resentative of the state of utilization and of the topology of the
                                                                          network, and a processing module (Pn) adapted i) to receive a
(30)             Foreign Application Priority Data                        path set-up request containing a set of service data associated
                                                                          with a stream to be switched, to determine in said table (Tn1)
  Dec. 17, 2002       (FR) ................................... O2 15966   the criteria associated with said set of service data associated
                                                                          with the stream, ii) to ensure the connectivity of the network
(51) Int. Cl.                                                             nodes on the basis of information data stored in said descrip
        H04 L/I6                (2006.01)                                 tive structure (Tn2), iii) to calculate from among the nodes of
(52) U.S. Cl. ........................ 370/351; 370/389; 370/401          the network possible paths between a departure node (LER1)
(58) Field of Classification Search ................. 370/351,            and a destination node (LER2) taking account of the criteria,
                                                    370/389, 401          and then to deduce an ideal solution from performances of the
     See application file for complete search history.                    possible paths on the criteria, iv) to assign each possible path
                                                                          an interest value taking account of the ideal Solution and then
(56)                    References Cited                                  to classify said possible paths taking account of their respec
                 U.S. PATENT DOCUMENTS                                    tive interest values, and v) to select one of the classified
                                                                          possible paths and then to associate with the stream to be
       6,034,946 A       3/2000 Roginsky et al.                           switched a label representative of the selected path so that
       6,301.244 B1 10/2001 Huang et al.                                  said labeled stream is switched to the destination node.
       6,944,159 B1* 9/2005 Fotedar et al. .............. 370,392
                          (Continued)                                                      21 Claims, 1 Drawing Sheet
         Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 3 of 11


                                                           US 7,443,832 B2
                                                                      Page 2

                  U.S. PATENT DOCUMENTS                                    on Local Computer Networks: IEEE Computer Society. 'en ligne!
     6,965,572    B1 * 1 1/2005 Boodaghians ............... 370,249        Oct. 11-14, 1998, pp. 80-89., XP002253004.
     7,072,346    B2     7, 2006 Hama ............        370,395.53       Chen Set al: "An Overview of Quality of Service Routing for Next
     7,230,924    B2     6, 2007 Chiu et al. .....        ... 370,237      Generation High-Speed Networks: Problems and Solutions' IEEE
     7,242,679    B1     7, 2007 Cortez et al. ...        ... 370,351      Network, IEEE Inc. New York, US, vol. 12, No. 6, Nov. 1998, pp.
     7,246, 175   B1*     7/2007   Tappan et al. ..       ...    O9.245    64-79, XPO00873129.
     7,269,132    B1*     9/2007   Casey et al. ....      ...   370,219    Zheng Wang et al: "Quality-of-Service Routing for Supporting Mul
     7,274,654    B2 *    9/2007   Yang et al. ........   ...   370,217    timedia Applications' IEEE Journal on Selected areas in Communi
     7,277,386    B1 *   10/2007   Ferguson et al. ..     ...   370,230    cations, IEEE Inc. New York, US, vol. 14, No. 7, Sep. 1, 1996, pp.
     7,283,477    B1 *   10/2007   Fedyket al. ...        ...   370,237    1228-1234, XP000626273.
 2003/0O28670 A1    2/2003 Lee et al. ....            ... 709/241          Korkmaz Tetal: "An efficient algorithm for finding a path subject to
 2004/0202171 A1 * 10/2004 Hama ...................... 370,395.1           two additive constraints' Computer Communications, Elsevier Sci
                   OTHER PUBLICATIONS                                      ence publishers BV, Amsterdam, NL, vol. 25, No. 3, Feb. 15, 2002,
                                                                           pp. 225-238, XP0043.13430.
Chen et al: “Distributed Quality-of-Service Routing in High Sped
Networks Based on Selective Probing” Proceedings 23"Conference             * cited by examiner
    Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 4 of 11


U.S. Patent                        Oct. 28, 2008        US 7443,832 B2




                                                           Fig.2
         Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 5 of 11


                                                       US 7,443,832 B2
                                1.                                                                      2
     DEVICE FOR DETERMINING SWITCHING                                       To this end it proposes a device for determining labeled
          PATHIS IN A LABEL, SWITCHED                                     data stream Switchpath(s) in a label Switched communication
       COMMUNICATION NETWORK IN THE                                       network comprising a multiplicity of label switched routers
      PRESENCE OF SELECTION ATTRIBUTES                                    (LSRs), these including label edge routers and label core
                                                                          rOuterS.
  The invention relates to the field of communication                       This device is characterized in that it includes:
between terminals within a label switched network and more                   memory means storing a table of correspondences between
particularly the field of determining data stream Switchpaths                   sets of service data (for example representative of a type
between a “departure' switching unit and a “destination                         of service and/or a quality of service) and information
Switching unit.                                                      10         data representative of at least two chosen criteria (and
   The person skilled in the art knows that a label switched                    optionally weighting factors reflecting the relative
network, such as an MPLS or GMPLS network, for example,                         importance of these criteria), and a descriptive structure
comprises Switching units (or nodes) that are also called label                 containing information data representative of the state of
switched routers (LSR). Label switched routers comprise two                     utilization and of the topology of the network, and
types of routers or switches that are interconnected: label          15      processing means adapted:
edge routers (LER), responsible for setting up a label                    a) to receive a path set-up request containing a set of service
switched path (LSP) for each data stream that they receive                  data associated with a stream to be switched, for determin
when requested to do so by the network manager, and label                   ing in the table at least two criteria stored in corresponding
core routers (LCR), responsible only for switching data                     relationship to said set of service data associated with the
streams and transmitting network information data.                          Stream,
   Setting up a Switched path consists in adding to the data of           b) to ensure the connectivity of the multiplicity of LSRs, on
a stream a label associated with the path to be taken and                    the basis of information data representative of the state of
reserving the resources necessary for routing the stream to the              utilization and of the topology of the network, stored in the
destination node, allowing for the type of service (ToS) and/or              descriptive structure,
the quality of service (QoS) associated with the stream. For         25   c) to calculate from among the LSRs possible paths between
each departure LER to be able to set up a path, each stream is               a departure LER and a destination LER taking account of at
associated with a departure LER and a destination LER, a                    least the two criteria that have been determined and then to
forwarding equivalence class (FEC), and a set of service data                deduce an ideal Solution from performances of said pos
defining the type of service (ToS) and/or the quality of service             sible paths on at least the criteria,
(QoS).                                                               30   d) to assign each possible path an interest value taking
   A label switched path LSP is calculated either by deter                   account of the ideal solution and then classify the possible
mining the shortest path between the departure and destina                   paths taking account of their respective interest values, and
tion nodes or by listing a set of nodes that it must include.             e) to select a path from among the classified possible paths
                                                                            and then associate with the stream to be switched a label
   Using the list of nodes produced by this calculation, a           35      representative of said selected path so that said labeled
signaling process sets up the Switched path after validating                 stream is switched via the path to the destination LER.
the steps thereof allowing for constraints associated with the               By definition, two nodes are “connected if they can
QoS and/or ToS required for the stream.                                   exchange data either directly or indirectly via one or more
   In the former situation, using a single selection criterion (or        other nodes. In other words, considering a graph of nodes, the
attribute), such as the length of the path (or the number of         40   graph is connected if each pair of nodes can be connected by
hops), generally has the consequence of directing the greater             a path.
portion of the traffic along the same path, which is therefore               The device according to the invention, the basic version of
congested, even though many other paths, that might be more               which as defined hereinabove can be used to set up switched
suitable in the light of criteria other than the length, remain           paths in a first multicriteria mode that is characterized by
underused. Moreover, the presence of constraints limits the          45   taking account of criteria in the absence of constraints, can
choice of links and can aggravate congestion. Furthermore,                also be used to set up Switched paths in a second multicriteria
the length of the path is not necessarily the most important              mode that is characterized by taking account of criteria in the
criterion. Other criteria may prove to be much more pertinent             presence of one or more constraints. To this end, when some
in Some applications, for example the required bandwidth.                 information data associated with a set of service data is rep
   In the second situation, having recourse to an explicit set of    50   resentative of at least one local constraint, the processing
obligatory nodes allowing for a constraint may avoid resource             means can determine, from among the multiplicity of LSRS,
reservation problems but does not facilitate automating the               all the pairs of LSRs that can set up between them an oriented
calculation. Moreover, this explicit routing calculation                  connection Supporting each local constraint stored in corre
method, whether strict or relaxed, is generally based on                  sponding relationship to a set of service data associated with
empirical knowledge, and this limits its reliability.                55   the stream to be switched, and then connect all of the LSRs of
   In an attempt to improve the situation, it has been proposed           the pairs.
to calculate the Switched path sequentially allowing for only               Instead of, or in addition to this, if certain information
one criterion, and then to carry out verifications allowing for           associated with a set of service data is representative of at
one or more constraints. However, this method requires a                  least one global constraint, the processing means can retain
great deal of calculation time in that the LSP originally cal        60   from among the possible paths only those that satisfy each
culated (generally the shortest one) does not necessarily have            global constraint stored in corresponding relationship to a set
resources Suited to the constraints associated with the quality           of service data associated with the stream to be switched, in
of service associated with the stream to be routed and/or does            order to assign interest values to only the possible paths
not belong to the administration class associated with the                retained.
stream to be routed.                                                 65      In the present context “local constraint’ means a constraint
  Thus an object of the invention is to remedy some or all of             applied to oriented links (or connections). Such as arcs. Also,
the drawbacks previously cited.                                           in the present context, 'global constraint’ means a constraint
         Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 6 of 11


                                                      US 7,443,832 B2
                                 3                                                                      4
applied to a path, such as the number of hops of the path or the             weight) the criterion applying to the duration of the path
maximum duration of the path, for example.                                   by a penalty that applies to the administration cost of the
   At least one of the criteria used is preferably of the nonad              path, for example;
ditive type. In this case it is advantageous for the processing            the criteria are weighted as a function of their importance in
means, when calculating possible paths and deducing the             5        the light of management information. In this case, the
ideal Solution, to integrate a trace storing a route correspond              weighting factors are preferably stored in the correspon
                                                                             dence table and associated with at least some of the
ing to a partial path, to detect and prevent the occurrence of               criteria.
cycles (or loops) in the paths under construction. It is even              The invention also relates to a label switched router
more advantageous for the processing means to retain certain        10   equipped with a device of the type described hereinabove.
Solutions during the procedure for eliminating partial paths,
referred to as “weakly nondominated on each nonadditive                     Moreover, the invention is particularly suitable for label
criterion determined.                                                    Switched communication networks, such as Multiprotocol
                                                                         Label Switching (MPLS) networks that process streams
   The processing means of the device according to the inven             made up of asynchronous data cells or packets and General
tion can have other complementary features individually and/        15   ized MPLS (GMPLS) networks, which process streams made
or in combination, and in particular they can:                           up not only of asynchronous data cells or packets but also of
   Verify the connectivity (which is a constraint) by applying           synchronous frames or light streams.
      a mechanism of propagation from the departure node (or                Other features and advantages of the invention will become
      LER) to all the other nodes of the multiplicity of nodes,          apparent on reading the following detailed description and
      so that each node is visited. They can use the Taran               examining the appended drawings, in which:
      algorithm for this, for example:                                      FIG. 1 shows diagrammatically a portion of a label
   determine for each path values representative of its “per                  Switched communication network including a plurality
     formance' relative to each criterion determined and to                   of edge routers (or nodes) (LERS) equipped with a
     qualify each path for which the performance values are                   device in accordance with the invention for calculating
     “nondominated as a possible path. In this case, said           25        Switching paths, and
     processing means can also determine for each criterion                 FIG. 2 is a graph showing diagrammatically the method of
     the best performance value observed over the possible                    determining nondominated Solutions.
     paths, referred to as the “optimum value, and then                     The appended drawings can constitute part of the descrip
     construct the ideal solution in the form of a multiple of           tion of the invention as well as, if necessary, contributing to
     components consisting of the various optimum values            30
                                                                         the definition of the invention.
     determined. In fact, the connections on which the opti                 As shown in FIG. 1, a label switched communication net
     mum values are observed rarely constitute a connected               work generally includes a multiplicity of label switched rout
     sequence. In other words, an ideal path corresponding to            ers (or nodes) (LSRs) connected to each other. The LSRs can
     an ideal Solution exists only in exceptional circum                 be grouped into two categories: labeledge routers LERn (here
     Stances,                                                       35
                                                                         n=1 to 3) and label core routers LCRm (here m=1 to 4). As
  assign the interest value to each possible path which char             explained hereinafter, the LERS handle setting up Switching
    acterizes the greatest value of the components, associ               paths within the network and the LCRs handle switching.
    ated with the various criteria determined, of a weighted                A multiplicity of user or business terminals MSk (here k=1
    Tchebychev function, as a function of differences               40   and 2) are able to connect to at least some of the LERs in order
    between the performance value of the path concerned                  to be able to exchange data between them.
    and the corresponding component of the ideal Solution.                 Hereinafter the network is considered to be of the Multi
    In this case, they can preselect k possible paths having             Protocol Label Switching (MPLS) type. The invention is not
    the k lowest interest values and then select a path from             restricted to this type of label switched network, of course. It
    the k preselected paths. Furthermore, they can, if neces        45   relates generally to all types of label switched network, such
    sary, calculate bidirectional paths. Moreover, they can              as Generalized MultiProtocol Label Switching(GMPLS) net
    Select from said k paths at least one other path dedicated           works, for example.
     to connection restoration.
                                                                           What is more, the terminals MSkare considered hereinaf
  Moreover, it is preferable if:                                         ter to be mobile stations, such as mobile telephones, but they
  any local and/or global constraints belong to a group com         50   could be any type of communication terminal capable of
    prising at least the minimum bandwidth required, the                 exchanging data with other terminals or network units. Such
    maximum length of the path, the maximum duration of                  as fixed telephones, facsimile machines, Personal Digital
    the path, one or more prohibited connections, the maxi               Assistants (PDAs), fixed or mobile computers, and Applica
    mum and/or minimum number of hops on the path, one                   tion Service Provider (ASP) servers, for example.
    or more mandatory nodes, one or more prohibited nodes,          55     The invention is intended to determine multicriteria
     one or more authorized classes of service, one or more              Switching paths, with or without constraints, of labeled data
    path colors, a wavelength division multiplexing capac                streams within a label switched network (here of the MPLS
    ity, a concatenation capacity, an assignment capacity,               type).
    and a protection capacity;                                              To this end the invention proposes at least one calculation
  the criteria belong to a group comprising at least the avail      60   device Dn including a processing module Pn for determining
    able bandwidth, the number of hops on the path, the                  the best LSP type switched path between a departure LER and
    duration of the path, a wavelength division multiplexing             a destination LER, taking account of at least two criteria, and
    capacity, a concatenation capacity, an assignment capac              where applicable of one or more constraints. The calculation
    ity, and a protection capacity. In this case, it is even more        of the path can be initiated in a centralized manner (in auto
    preferable if the criteria comprise the available band          65   matic mode or in manual (or interactive) mode) or in a dis
    width and the duration of the path. In this case, the                tributed manner (in automatic mode), by means of a stream to
    processing means can advantageously impact (or                       be switched set-up request.
         Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 7 of 11


                                                      US 7,443,832 B2
                                5                                                                       6
   In the present context the expression “switched path” refers         nodes, which is regularly updated. The resource characteris
to an ordered sequence of nodes (or LSRs) or connections                tics include in particular the topology (available links), band
(between two nodes or LSRs) starting at a departure LER and             width and transit time between two nodes of a connection.
finishing at a destination LER. Of course, a new path can be            This information is generally provided by a connection status
calculated each time a destination LER of a Zone (or domain)            protocol such as the Open Shortest Path First (OSPF) protocol
of the network is reached, and described in a descriptive data          when the latter Supports traffic management by exchange of
structure (see below), in order to continue routing a data              Traffic Engineering Link State Advertisements (TE-LSAs).
stream. Consequently, only the LERS of an MPLS network                  Other network utilization characteristics, such as the colors
are able to set up a switchpath determined by a device D                authorized on a connection, the authorized classes of service
according to the invention and in accordance with the distrib      10   or the administrative cost of a connection are Supplied by the
uted switching protocol of the network.                                 Network Management System (NMS).
   As the device Dn preferably handles the actual labeling of              To ensure the connectivity of all of the nodes (LSRs), the
a stream once its path has been determined (see below), it is           processing module P1 determines all the pairs of nodes
preferably installed in each LERn of the MPLS network, as               (LSRs) that can set up between them a connection (or a link,
shown in FIG. 1. Consequently, it is considered hereinafter        15   defined by a pair (i,j) designating two nodes). In the absence
that the device D1 installed in the edge router LER1 to which           of connectivity, the remainder of the processing cannot be
is connected a terminal MS1 that requires to set up commu               effected.
nication with a terminal MS2 connected to the edge router                  The processing module P1 then ensures the connectivity of
LER2 receives the instruction to determine a switched path              the nodes (LSRs) in the presence of each local constraint. It is
between the departure router LER1 and a destination router,             important to note that the connectivity of the nodes can be
for example the router LER2.                                            ensured directly in the presence of one or more local con
   Moreover, one embodiment of the device Dn according to               straints, without verifying connectivity in the absence of con
the invention is described hereinafter in the situation of set          straints.
ting up a multicriteria Switched path in the presence of one or           In the present context the expression “local constraint'
more local and/or global constraints. However, as previously       25   means any constraint applicable to an oriented connection of
mentioned, the device Dn is also adapted to set up a multicri           a network, Such as an arc, and in particular the minimum
teria Switched path in the absence of constraints.                      bandwidth required, the maximum length of a connection, the
  Remember first that, in a label switched network, each data           maximum duration of a connection, and one or more prohib
stream is associated with a departure LER and a destination             ited connections.
LER, a forward equivalence class (FEC), and a set of service       30       This verification preferably consists in determining all the
data defining the type of service (ToS) and/or the quality of           pairs of nodes (LSRS) that can set up between them a connec
service (QoS). Remember also that in a label switched net               tion (or a link, defined by a pair (i,j) designating two nodes) in
work all the data of a stream that has the same FEC must take           the presence of each local constraint.
the same path (LSP). A stream to be switched is associated                  The pairs of nodes are determined by setting up a filtering
with an FEC by the input LER.                                      35   graph GCX.U), where X represents the set of LSR nodes of the
  When it receives a path set-up request containing a set of            network and U the set of directional links (or connections)
service data associated with a stream to be switched, the               (i,j). All the connections of the graph GCX.U) that violate at
processing module P1 of the device D1 firstly extracts that set         least one of the local constraints determined are eliminated
of service data and then accesses a memory M1 in which is               from the graph, which produces a “filtered’ graph.
stored a table T11 establishing correspondences between sets       40      The processing module P1 then ensures that the filtered
of service data (for example representative of a type of service        graph G (XU) is connected (in the mathematical sense of this
and/or a quality of service) and information data representa            term). It preferably does this using a technique for propagat
tive of at least two chosen criteria.                                   ing information from the departure LER node (for example
   The memory M1 is preferably installed in the router LER1.            LER1) to all of the LSR nodes of the filtered graph, so that all
In other words, it is preferable to provide a memory Mn in         45   the LSR nodes are verified (or tested). This verification of the
each edge router LERn. However, a single “central memory                connectivity of the graph can use the Tarjan algorithm, for
accessible to each device Dn could be provided instead.                 example.
  Once it has determined in the table T11 the set of service               In the absence of connectivity of the filtered graph, the
data that corresponds to the extracted set, the processing              remainder of the processing cannot be effected.
module P1 can extract from that table T11 all of the informa       50      If the filtered graph is connected, the processing module P1
tion data associated with it, and in particular the aforemen            calculates from among the nodes of the pairs (or connections
tioned at least two criteria.                                           (i,j)) retained all possible paths (or efficient paths) r between
   It is important to note that each criterion can be associated        the departure node LER1 (for example), to which is con
with a weighting factor representing its level of preference            nected the source terminal MS1 that requires to set up the
relative to the other criteria. These weighting factors are pref   55   communication, and a destination node, for example LER2,
erably stored in the correspondence table T11 in association            to which the destination terminal MS2 is connected directly
with the corresponding criteria.                                        or indirectly, taking account of at least the two criteria deter
  Once it has determined the criteria and the constraints               mined from the table T11.
associated with the stream to be switched, the processing                  In the present context the expression “possible path’ means
module P1 interrogates an information data descriptive struc       60   an “efficient’ or “pareto-optimal' path whose performance
ture T12 that is preferably stored in the memory M1 and                 values (see below) are “nondominated. Also, in the present
contains information data representative of the State of use            context, the term “criterion” refers to any type of criterion (or
and the topology of the network, in order to ensure connec              metric) that can be taken into account in a network, whetherit
tivity of the multiplicity of LSRs of the network.                      be of the additive type, such as the duration of the path C1 or
   In particular, the information data defines the resources       65   the number of hops of the path C3, for example, or of the
associated with the various connections between nodes, in               nonadditive type, such as the available bandwidth C2, for
terms of characteristics and availability, and the list of LSR          example (which is additionally of the “minimum-maximum
          Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 8 of 11


                                                         US 7,443,832 B2
                                  7                                                                      8
type). Consequently, the criteria C1 and C2 are preferably                  paper by E. Martins, “On a multi-criteria shortest path prob
always taken into account, whereas the criterion C3 is                      lem'. European Journal Of Operational Research, Vol. 16,
optional.                                                                   pages 236-245, 1984.
   Moreover, it may be beneficial to impact (or weight) the                    The adaptation consists in particular in integrating into the
criterion C1 (duration of the path) by a weighting factor such              additive criteria processed by the Martins algorithm a nonad
as a penalty applied to the administration cost CA of the path,             ditive criterion Such as a "minimum-maximum criterion, for
for example. This reduces the calculation vectors (see below)               example. Integrating this kind of criterion imposes adapta
by one dimension, and consequently limits the calculation                   tions of the algorithm, for example those mentioned below.
time and the memory necessary for said calculation.                            A first adaptation can consist in integrating into the path
   A possible path r is preferably calculated as explained             10
                                                                            calculation algorithm (corresponding to step d) of the pro
hereinafter. First of all, a pathis designated by a variable r(s,t),        cess) a trace storing the route corresponding to a partial path,
where S designates the source node and t the destination node,              to detect and prevent the occurrence, in the paths under con
and by a performance vector Z(r) defined by a multiplet of                  struction, of cycles (or routes) in the progress of the algo
components (Z1(r), Z2(r). . . . . Zp(r)) each associated with               rithm.
one of the p criteria used. For example, the component Z1(r)           15
                                                                               A second adaptation, that is preferably combined with the
represents the performance of the path r relative to the crite              first, can consist in retaining weakly nondominated Solutions
rion C1 and the component Z2(r) represents the performance                  on the “minimum-maximum criterion during the procedure
of the path r relative to the criterion C2.                                 of eliminating partial paths. Considering three criteria C1,
   For an additive criterion, such as C1, the component Z1(r)               C2, C3, for example, of which the first two are additive and
of the performance Z(r) is defined by the equation Z1(r)=                   the third is of the “minimum-maximum’ type, the point Z=(3.
Xie C1 (i,j).                                                               2, 4) is dominated by the point z=(1, 1, 4) for the criteria C1
  If the criterion C1 is impacted (or weighted) by the penalty              and C2 but is weakly nondominated for the criterion C3. The
CA, the previous equation is written Z10r)=XC1(i,j)*CA                      point Z and the corresponding partial path are therefore
(i,j).                                                                      retained. This makes it possible to consider four possible
    For a nonadditive criterion, such as C2, the component             25
                                                                            efficient paths. However, the Solutions corresponding to the
Z2(r) of the performance Z(r) is defined by the equation                    final efficient paths (produced in stepb) of the process) are all
Z2(r)=MINC2(i,j).                                                           nondominated and not weakly nondominated.
   Here, Cp(i,j) designates the value of the criterion Cp for an
arc (i,j).                                                                     All the possible paths r determined are then stored in a
   Given the above definitions, apathis qualified as a possible        30   memory of the device D (not shown), which guarantees that
path r(s,t), i.e. an “efficient path, if there is no path that can          the best of them, in the light of the criteria and constraints
beenvisaged between the nodes sandt satisfying the equation                 used, has not been omitted.
Zp(r)sZp(r), Wp=1 to P (where P is the total number of                         The processing module P1 then forms an ideal solution
criteria used), and Zp'(r)<Zp'(r) for any of the components p               Z(). To be more precise, the ideal solution Z() is a vector
belonging to the set {1, ..., p}.                                      35   taking the form of a multiplet of components.
  The performance vector Z(r) of the path r is then called                     The components are calculated in the following manner.
a nondominated solution (NDS) if all other paths r have a                   For each criterion Cp, the best performance value Zip
performance vector Z(r) at least one component Zp(r) of                     observed over the possible paths is extracted. Each best value
which is “less good'(or “less performing) than the corre                    of performance Zip observed is called the optimum value
sponding component Zp(r) of the path r. This kind of path              40
                                                                            associated with the corresponding criterion. The various opti
r, associated with a nondominated performance vector, is                    mum values then constitute the components of the ideal solu
then called a possible path (or “efficient path') or “pareto                tion Z(p)=(Z*1, Z2,..., Zip), representative of an ideal
optimal' path.
   FIG. 2 shows one example of nondominated solution                        path .
(NDS) determination, in the case of two criteria C1 and C2             45      It is important to note that the ideal path represented by the
that are commensurable, i.e. whose metric dimensions can be                 ideal solution Z() does not necessarily correspond to one of
added and multiplied. This applies equally to incommensu                    the possible paths r of the set of possible paths determined.
rable magnitudes, such as the bandwidth C2. It further applies              This is even rarely the case, in that the connections on which
to sets of mutually incommensurable magnitudes, such as the                 the optimum values are observed rarely constitute a con
duration of the path C1 and the bandwidth C2.                          50
                                                                            nected sequence. Nevertheless, when this is the case, it con
   In this example, Z(r) is a nondominated solution (NDS)                   stitutes the only possible path r since it dominates all the
since there is no other point for which all the coordinates are             others.
strictly lower than those of Z(r). Each other point Z(r) has at                The processing module P1 then submits the various pos
least one component that is less good than the corresponding
component of Z(r). In other words, the dashed outline cone             55   sible paths to at least one determined or received global con
                                                                            straint.
below and to the left of Z(r) is empty. In this example, Z(r)
is dominated by four points, including Z(r), that are placed                   In the present contexts, the expression "global constraints'
within the dashed outline cone below it, but not by the                     means constraints that can be applied to paths, as opposed to
extreme points Z1(r),       associated with C1 and Z2(r),                   local constraints, that are applied to the connections (or links)
associated with C2, which are therefore also nondominated.             60   between nodes. They can be the minimum bandwidth
Here only Z(r) is a dominated solution. Moreover, Z(r") is a                required, the maximum length of the path, the maximum
solution that is “weakly nondominated by Z(r) because at                    number of hops of the path, and the maximum duration of the
least one of the components of Z(r) is equal to (and not                    path, for example.
strictly less than) its counterpart in Z(r").                                  The processing module P1 obtains the possible paths r
   To calculate the various possible paths r obtained by the           65   that do not violate the global constraint or constraints used. In
method described hereinabove, an adapted label assignment                   the case of setting up a path in multicriteria mode without
algorithm can be used. Such as the algorithm described in the               constraints, this processing is omitted, of course.
          Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 9 of 11


                                                       US 7,443,832 B2
                            9                                                                          10
  The processing module P1 then assigns each possible path               multiplexing, for example, concatenation, allocation or pro
ran interest value (or “path value') U(r) taking account of              tection of switching in the case of SDH circuits.
the ideal solution Z().                                                     The calculation device D and primarily its processing mod
  A standard Scalarization function can be used for this, such           ule or modules P, and possibly the memory or memories M.
as a Tchebychev function, for example, weighted as a func                can be implemented in the form of electronic circuits, soft
tion of the differences between the components Zp(r) of the              ware (or data processing) modules, or a combination of cir
                                                                         cuits and Software.
performance value Z(r) of the path r concerned and the cor                  In the foregoing description, reference has been made to
responding components Zp() representative of the ideal                   (local and global) constraints and criteria that might, in some
path . This kind of function can take the form U(r)=                10   cases, seem Substantially identical. In fact, they can be con
                                                                         sidered as selection attributes that are sometimes manifested
MAX   p       {Wp(Zp(r)-Zp())}, where Wp is a weighting                  in the form of criteria and sometimes in the form of con
coefficient (or factor) of the criterion Cp chosen at the time of        straints, given that a criterion is generally the Subject of maxi
configuring the device and used to give the criteria different
relative weights, where applicable. This interest value quan             mization or minimization whereas a constraint is generally
tifies the performance difference between a possible path r         15   defined by one or two fixed or limiting values.
and the ideal path, given the respective weights assigned to                The selection attributes are defined by the network operator
the various criteria used.
                                                                         when configuring the network and depend on the type of
                                                                         service required, for example sending an e-mail or a video
   The processing module P1 then classifies the possible                 conference set-up request, and/or the quality of service (or
paths r taking account of their respective interest values               QoS) required at the time of the initial reservation of
U(r). With the above definition of the interest value U(r), the          resources. To be more precise, criteria are chosen as a func
possible paths are classified by increasing order of interest            tion of the type of service required, whereas constraints and
value, the lowest interest value U(r) corresponding to the               their values are chosen as a function of the quality of service
possible path r most appropriate for transferring the data,              required.
given the criteria and constraints used. Classification is there    25      The invention can equally be considered in the form of a
fore effected relative to an ideal point inferred by the data and        method of determining data stream Switchpaths in a label
not a comparison based on arbitrary values.                              Switched communication network including a multiplicity of
   It then selects from the classified possible paths the k best         nodes (LSRS) including edge nodes (LERs) and core nodes
classified paths, so as to route data via one of these k paths,          (LCRs).
preferably that which is the best classified (that with the         30      The method can be implemented with the aid of the calcu
lowest interest value U(r) in the example described here). Kis           lation device D described hereinabove. The main and optional
an integer from 1 to 5, for example. It is important to note that        functions and subfunctions provided by the steps of the
the number of paths found by the processing described above              method being substantially identical to those implemented by
can be less thank.                                                       the various means constituting the device D, there are sum
   The processing module Pn can also select a second path           35   marized hereinafter only steps implementing the main func
from the k possible path classified, in order to offer a backup          tions of the method according to the invention.
path (or backup LSP) that can be substituted for the first path             The method includes the following combination of steps:
in the event of problems on that path. However, it is preferable         a) providing table of correspondences Tin1 between sets of
for the (second) backup path to be separate from the (first)                service data (for example representative of a type of service
path. This in particular makes it possible to offer the connec      40      and/or a quality of service) and information data represen
tion protection/restoration function to the user.                           tative of at least two chosen criteria (and optionally weight
   The possible paths can be used in the context of what the                ing factors), and a descriptive structure Tn2 containing
person skilled in the art knows as load distribution.                       information data representative of the state of utilization
   Once the Switchpath has been selected, the processing                    and of the topology of the network,
module P1 associates with the stream to be switched a label
                                                                    45   b) receiving a path set-up request containing a set of service
representative of said path. The departure edge router LER1                data associated with a stream to be switched, for determin
can then set up the selected path by reserving the resources               ing in table Tn1 at least two criteria stored in corresponding
                                                                           relationship to said set of service data associated with the
that satisfy the criteria and constraints associated with the              Stream,
received stream. It then transmits the labeled stream to the        50   c) ensuring the connectivity of the multiplicity of LSRs, on
destination router LER2 via each node LSR of the path that                 the basis of information data stored in the structure Tn2,
has been determined.
   It is important to note that the processing module P can be           d) calculating from among the nodes possible paths between
adapted to calculate bidirectional switched paths. This is par           a departure LER and a destination LER taking account of at
ticularly beneficial in the case of GMPLS networks.                 55   least the two criteria that have been determined in step b) and
  In GMPLS networks, attributes different from and/or                    then deducing an ideal solution from performances of the
complementary to those described hereinabove can be used,                possible paths on at least the criteria,
to allow for their respective specifics (time division multi             e) assigning each possible path an interest value taking
plexing (TDM) networks, such as the SONET and SDH net                    account of the ideal Solution and then classifying said pos
works, for example, and wavelength division multiplexing            60   sible paths taking account of their respective interest values,
(WDM) networks). For example, in the case of wavelength                  and
Switched networks, transparency can be optimized by mini                 f) Selecting a path from among the classified possible paths
mizing the number of hops on a path taking account of a                     and then associating with the stream to be switched a label
constraint associated with the maximum distance without                     representative of the selected path so that said labeled
signal degradation. As a general rule, the specific attributes      65      stream is switched via said path to the destination LER.
can reflect the capacities of the connections, transmitted by              The invention is not restricted to the embodiments of meth
way of low-level TLVs and designating wavelength division                ods, devices and edge routers described hereinabove by way
        Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 10 of 11


                                                       US 7,443,832 B2
                             11                                                                       12
of example only, but encompasses all variants within the                    2. A device according to claim 1, wherein said processing
scope of the following claims that the person skilled in the art          means works on the basis of sets of service data stored in said
might envisage.                                                           table and representative of a type of service and/or a quality of
  Thus there has been described hereinabove a mode of                     service.
operation in which account is taken of (at least two) criteria,             3. A device according to claim 1, wherein at least some of
at least one local constraint and at least one global constraint.         said information data associated with a set of service data is
However, other modes of operation can be envisaged. A mode                representative of at least one local constraint, and
of operation can be envisaged in which account is taken of (at               said processing means determines from among said mul
least two) criteria and at least one local constraint, with no                 tiplicity of label switched routers all of the pairs of label
global constraints. Another mode of operation can be envis           10         switched routers that can set up between them an ori
aged in which account is taken of (at least two) criteria and at               ented connection Supporting each local constraint stored
least one global constraint, with no local constraints. Finally,               in corresponding relationship to a set of service data
as previously mentioned, a mode of operation can be envis                      associated with said stream to be switched and then
aged in which only criteria (at least two criteria) are taken into             ensuring the connectivity of all of the label switched
acCOunt.                                                             15        routers of said pairs.
   Moreover, the foregoing description has referred to edge                 4. A device according to claim 1, wherein some of said
routers each equipped with a processing module and a                      information data, associated with a set of service data, is
memory for service data and information constituting incom                representative of at least one global constraint, and
bination a device according to the invention. However,                       said processing means retains from among said possible
installing in each edge router only a processing module and                     paths those that satisfy each global constraint stored in
providing a shared memory comprising all of the service data                    corresponding relationship to a set of service data asso
and information, for example installed in a dedicated server                    ciated with said stream to be switched, so as to assign
of the network or in the NMS, can be envisaged. Similarly, a                    interest values only to said retained possible paths.
shared processing module and a shared memory containing                      5. A device according to claim 1, wherein at least one of
all of the service data and information, for example, installed      25
                                                                          said criteria is of the nonadditive type.
on a dedicated server of the network or in the NMS, can be                   6. A device according to claim 5, wherein said processing
envisaged.                                                                means, when calculating possible paths and deducing said
                                                                          ideal Solution, intergrates a trace storing a route correspond
  The invention claimed is:                                          30
                                                                          ing to a partial path, so as to detect and prevent the occurrence
                                                                          of cycles in the paths under construction.
   1. A device for determining labeled data stream                           7. A device according to claim 6, wherein said processing
switchpath(s) in a label switched communication network                   means retains solutions that are “weakly nondominated on
comprising a multiplicity of label switched routers (LSR),                each nonadditive criterion determined, during the procedure
each stream being associated with a chosen forwarding                     of eliminating said partial paths.
equivalence class and with a chosen set of service data, which       35
                                                                             8. A device according to claim 1, wherein said processing
device comprises:                                                         means verifies said connectivity by applying a mechanism of
  a memory means for storing a table of correspondences                   propagation from the departure node to all the label switched
     between sets of service data and information data rep                routers of said multiplicity of label switched routers, so that
     resentative of at least two chosen criteria and a descrip            each label Switched router is visited.
     tive structure containing information data representative       40
                                                                            9. A device according to claim 1, wherein said processing
     of a state of utilization and of a topology of the network,          means determines for each path, values representative of its
     and
                                                                          “performance' relative to each criteria determined and to
  a processing means for:                                                 qualify a path for which said performance values are “non
  a) receiving apath set-up request containing a set of service      45
                                                                          dominated as a possible path.
     data associated with a stream to be Switched, and for                   10. A device according to claim 9, wherein said processing
     determining in said table at least two criteria stored in            means determines for each criterion determined, the best
     corresponding relationship to said set of service data               performance value observed over said possible paths, referred
     associated with the stream,                                          to as the "optimum value', and then constructs said ideal
  b) ensuring the connectivity of said multiplicity of label         50   Solution in the form of a multiple of components consisting of
     Switched routers, on the basis of information data stored            the various optimum values determined.
     in said descriptive structure,                                          11. A device according to claim 10, wherein said process
  c) calculating from among said label Switch routers pos                 ing means assigns an interest value to each possible path
     sible paths between a departure node and a destination               when it characterizes the greatest value of the components,
     node taking account of at least one of said two criteria        55   associated with the various criteria determined, of a weighted
     that have been determined and then deducing an ideal                 Tchebychev function, as a function of differences between
     Solution from performances of said possible paths on at              the performance of said possible path and the corresponding
     least one of said criteria,                                          optimum value of said ideal Solution.
  d) assigning each possible path an interest value taking                   12. A device according to claim 11, wherein said process
    account of said ideal Solution and then classifying said         60   ing means preselects k possible paths having the k lowest
    possible paths taking account their respective interest               interest values and then selects a path from the k preselected
     values, and                                                          paths.
  e) selecting a path from among said classified possible                    13. A device according to claim 12, wherein said process
     paths and then associating with said stream to be                    ing means calculates bidirectional paths.
     switched a label representative of said selected path so        65      14. A device according to claim 12, wherein said process
    that said labeled stream is switched via said path to the             ing means selects from said k paths at least one other path
     destination node.                                                    dedicated to connection restoration.
        Case 6:20-cv-00727-ADA Document 54-1 Filed 08/25/21 Page 11 of 11


                                                     US 7,443,832 B2
                              13                                                                      14
   15. A device according to claim 3, wherein said local                  17. A device according to claim 16, wherein said criteria
and/or global constraints determined belong to a group com             comprise the available bandwidth and the duration of the
prising at least the minimum bandwidth required, the maxi              path.
mum length of the path, the maximum duration of the path, a               18. A device according to claim 17, wherein said process
set of prohibited or mandatory connections, the maximum                ing means impacts said criterion applying to the duration of
and/or minimum number of hops on the path, one or more                 the path by a penalty.
mandatory nodes, one or more prohibited nodes, at least one               19. A device according to claim 18, wherein said penalty
                                                                       applies to the administration cost of the path.
authorized class of service, a set of path colors, a wavelength           20. A device according to claim 1, wherein said correspon
division multiplexing capacity, a concatenation capacity, an      10   dence table comprises weighting factors associated with at
assignment capacity, and a protection capacity.                        least some of said criteria wherein each said weighting factor
   16. A device according to claim 1, wherein said criteria            represents the importance of each said respective criteria with
belong to a group comprising at least the available bandwidth,         respect to the other criteria.
the number of hops on the path, the duration of the path, a               21. A labeledge router for a label switched communication
wavelength division multiplexing capacity, a concatenation        15   network, comprising a device according to claim 1.
capacity, an assignment capacity, and a protection capacity.                                  k   k   k   k   k
